COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


                                                     §                 No. 08-21-00168-CV
  IN RE:
                                                     §           AN ORIGINAL PROCEEDING
  MARK SOTELO,
                                                     §                  IN MANDAMUS
                                     Relator.
                                                     §

                                     MEMORANDUM OPINION

           Relator, Mark Sotelo, filed a petition for writ of mandamus, complaining of the trial court’s

September 2, 2021 order granting defendant’s motion for leave to designate responsible third

parties.

           On March 25, 2022, the parties filed a joint letter informing this Court that the petition for

writ of mandamus has been rendered moot because the underlying suit between the parties has

settled.     We will treat this letter as a motion to dismiss the original proceeding.               See

TEX.R.APP.P. 42.1(a)(1).

           Accordingly, we grant the motion and dismiss the petition for writ of mandamus.


                                                  JEFF ALLEY, Justice

April 25, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.